DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment to the claims filed on 9/16/2022 deletes text of claims 12 and 24 without indication or markings. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states (bolded emphasis added):

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


The claims are being further examined as presented. However, further replies which fail comply with the requirements of 37 CFR 1.121(c) will be found non-responsive.


Information Disclosure Statement
The information disclosure statement filed 9/28/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. (There is no explanation or translation for either DE 20204015 U1 or the Office Action for corresponding Chinese Patent Application No. 201680008830.6.) It has been placed in the application file, but the information referred to therein has not been considered.
Further, Examiner's consideration of the IDS is limited to a cursory review of the cited references due to the high number of references listed and the breadth of topics covered by the references. If Applicant is aware of particular references or particular portions of the cited references that are particularly pertinent to the claims, Applicant is invited to highlight those references/portions for more thorough consideration by Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 12, and 24 have each been amended to recite "wherein the adapter is configured to alternately attach to a first working attachment and a second working attachment, wherein the first working attachment is battery-powered, wherein the second working attachment is not battery-powered, and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment."
A working attachment that is not battery-powered was not originally disclosed. The specification describes "working attachments 46 that are either battery-powered or gasoline-powered." (See Specification, para. 0035.) However, a working attachment that is gasoline-powered is not necessarily "not battery-powered." Structure of a working attachment that is "not battery-powered" was neither described nor shown in the originally disclosure, and the constitution of such structure is unknown and unapparent. Therefore, the amended limitations of claims 1, 12, and 24 include new matter, and claims 1, 12, and 24 are rejected under 35 U.S.C. 112(a).
Further, a single embodiment wherein the adapter provides both electrical power and mechanical power (i.e. movement) to alternative working attachments is neither described nor shown. The originally disclosed embodiments having the power head including a power generator as claimed all provide mechanical power to working attachments, but they are not configured to provide electrical power to working attachments. Fig. 1A shows an embodiment wherein electrical power is provided to a working attachment. However, the embodiment of Fig. 1A does not have a power head including a power generator as claimed, and even if so, it is not configured to provide movement (or mechanical power) to a working attachment. Thus, the claimed embodiment lacks antecedent basis in the original disclosure, and claims 1, 12, and 24 are rejected under 35 U.S.C. 112(a) for containing new matter.
Additionally, the recitation of "wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment" was not adequately set forth in the original disclosure to convey possession. The claims, specification, and drawings fail to sufficiently describe or show the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize Applicant was in possession of the claimed invention. The capability of one skilled in the art to recognize or understand the structure from the mere recitation of function and minimal structure (i.e. functioning of the power generator to generate alternating power outputs and functioning of the adapter to provide alternating power means as claimed) is highly unlikely. Applicant's disclosure of function alone is little more than a wish for possession, and it does not satisfy the written description requirement. Therefore, claims 1, 12, and 24 are rejected under 35 U.S.C. 112(a).
Claims 2, 3, 10, and 11 depend from claim 1, and claims 13-23 depend from claim 12. Thus, each of these claims also includes the subject matter which fails the written description requirement, and claims 2, 3, 10, 11, and 13-23 are rejected under 35 U.S.C. 112(a).

Claims 1-3 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 12, and 24 have each been amended to recite " wherein the adapter is configured to alternately attach to a first working attachment and a second working attachment, wherein the first working attachment is battery-powered, wherein the second working attachment is not battery-powered, and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment." The original disclosure failed to contain sufficient information regarding the present subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. Not only does the specification appear to set forth the amended claimed functionality in differing embodiments (as noted above), it also fails to recite structure which would enable one skilled in the art to make the device and only includes recitations of function itself. A structural combination of embodiments is neither described nor shown (nor even implied) and thus not enabled. Further, no direction is provided by the inventor besides the end result, which differs greatly from the state of the prior art. For example, previously cited Tuggle (US 4,286,675) shows numerous gears and associated structural elements required to provide power (see Fig. 11 of Tuggle). Considering all evidence related to factors of enablement, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. Therefore, claims 1, 12, and 24 are rejected under 35 U.S.C. 112(a).
Claims 2, 3, 10, and 11 depend from claim 1, and claims 13-23 depend from claim 12. Thus, each of these claims also includes the subject matter which fails the enablement requirement, and claims 2, 3, 10, 11, and 13-23 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 10-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12 and 24 each recite "the second working attachment is not battery-powered." It is unclear what constitutes the structure of a working attachment that is "not battery-powered." For instance, when giving the recitation its broadest reasonable interpretation, it appears any working attachment of a tool with its battery turned off or disconnected would be "not battery-powered." As such, the metes and bounds of the recitation and claims cannot be determined. Thus, claims 1, 12, and 24 are indefinite and rejected under 35 U.S.C. 112(b). Claims 2, 3, 10, 11, and 13-23 are rejected because of their dependency on claims 1, 12, and 24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-15, 18, 19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Motosko (US 6,955,227) in view of Paul (US 8,122,569).

With respect to claim 1, Motosko discloses a handheld lawn maintenance tool comprising
	a power head (35) having a power source (38) operatively connected to a rear distal end (distal from a forward end) of a housing (of 35; seen in Fig. 1),
	said housing including a first handle (adjacent 48) oriented along a longitudinal axis of said power head (seen in Fig. 1),
	a second handle (42) extending from said housing adjacent to a forward end of said housing (seen in Fig. 1),
	a control mechanism (48) positioned adjacent to said first handle,
	a power generator (of 35, which powers the rotation of 30) located within said housing and operatively connected to said power source, and
	a first attachment mechanism (40) configured to releasably attach alternately to a working attachment (10; see col. 5, lines 34-45) and to an adapter (30) configured to connect to the working attachment,
	wherein said power generator is positioned between said first handle and said second handle (as seen in Fig. 1), said power generator generates an output source of power,
wherein the adapter (30) is configured to alternately attach to a first working attachment (such as one of 10 and 210) and a second working attachment (such as the other of 10 and 210), wherein the first working attachment is battery-powered (as by 38), wherein the second working attachment is not battery-powered (as by non-battery means set forth in col. 3, lines 33-46), and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment (extension of 30 providing mechanical power and/or movement to attachments).

Motosko does not explicitly disclose said second handle extending from a fixed pivot point on a lower portion of the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, wherein second handle extends from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1).
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

With respect to claim 2, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is removably attachable (as a battery pack of an electric drill, see col. 4, lines 1-3) to said housing.

With respect to claim 3, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is a rechargeable battery (col. 4, lines 1-3).

With respect to claim 11, Motosko discloses the handheld lawn maintenance tool wherein said output source of power generated by said power generator (of 35) is rotational movement (powers the rotation of 10 and/or 30).

With respect to claim 12, Motosko discloses a handheld lawn maintenance tool comprising:
a power head (35) having a power source (38) releasably attached thereto, said power head including a power generator (of 35, which powers the rotation of 30) electrically connected to said power source for generating an output source of power, a first attachment mechanism (40) operatively connected to said power generator, a trigger (48) operatively connected to said power generator for selectively controlling said output source of power from said power generator, a housing (including that of 35; seen in Fig. 1) having a first handle (adjacent 48) and a second handle (42) integrally connected to said housing, said second handle extending from said housing adjacent to a forward end of said housing, wherein said power generator is positioned between said first and second handles (as seen in Fig. 1);
an adapter (30) configured to be releasably attached to said first attachment mechanism of said power head, said adapter configured to receive said output source of power from said power generator; and
a working attachment (including 25, 27, 28) configured to be releasably attached alternately to said adapter and to said first attachment mechanism of said power head (see col. 5, line 34 - col. 6, line 11), wherein said working attachment is configured to receive said output source of power alternately from said power generator directly (via the first attachment mechanism as Applicant’s) and transferred via said adapter from said power generator to said working attachment (as in the embodiment of Fig. 1),
wherein the adapter (30) is configured to alternately attach to a first working attachment (such as one of 10 and 210) and a second working attachment (such as the other of 10 and 210), wherein the first working attachment is battery-powered (as by 38), wherein the second working attachment is not battery-powered (as by non-battery means set forth in col. 3, lines 33-46), and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment (extension of 30 providing mechanical power and/or movement to attachments).

Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, said handle extending from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1), and second handle being rotatable in a fore/aft manner (see Fig. 1) relative to said housing.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

Further, it is noted that making parts integral has been held to be an obvious design choice to one of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

With respect to claim 13, Motosko discloses the handheld lawn maintenance tool wherein said power source (38) is a rechargeable battery (col. 4, lines 1-3).

With respect to claim 14, Motosko discloses the handheld lawn maintenance tool wherein said power generator (of 35) produces rotational movement (powers the rotation of 30).

With respect to claim 15, Motosko discloses the handheld lawn maintenance tool wherein said working attachment includes a tool (including 25, 27, 28).

With respect to claim 18, Motosko discloses the handheld lawn maintenance tool further comprising a boom (15) having a first end releasably attachable to said adapter (30) and an opposing second end attachable to said working attachment, said output source of power being transferrable from said adapter (30) to said working tool (including 25, 27, 28) via said boom (15).

With respect to claim 19, Motosko discloses the handheld lawn maintenance tool wherein said first handle (adjacent 48) is oriented along a longitudinal axis of said power head (seen in Fig. 1).

With respect to claim 21, Motosko discloses the handheld lawn maintenance tool regarding claim 1, above. Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, wherein second handle is rotatable in a fore/aft manner (see Fig. 1) relative to the housing of the tool.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

With respect to claim 23, Motosko discloses the handheld lawn maintenance tool wherein said first handle (adjacent 48) is in substantially linear alignment (seen in Fig. 1) between said power source (38) and said power generator (of 35).

Claims 10, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Motosko in view of Paul and further in view of Lidstone (US 3,129,771).

With respect to claim 10, Motosko and Paul disclose the handheld lawn maintenance tool regarding claim 1, above. Neither Motosko nor Paul explicitly discloses said power source being an electrical connector. Lidstone discloses a handheld lawn maintenance tool comprising a power head (6), a power source (electrical connector shown connecting to 6 in Fig. 1), and a working attachment (including 2, 7), wherein said power source is an electrical connector.
Motosko, Paul, and Lidstone are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the power source means as taught by Lidstone in order to connect to a commonly available source of electricity in a conventional manner.

With respect to claim 16, Motosko and Paul disclose the handheld lawn maintenance tool regarding claim 15, above. Motosko also discloses said working attachment including a tool (including 25, 27, 28) capable of performing lawn maintenance. Neither Motosko nor Paul explicitly discloses said tool being formed as a string trimmer, an edger, a tiller, a chainsaw, a polesaw, a blower, or a hedge trimmer. Lidstone discloses a handheld lawn maintenance tool comprising a power head (6) and a working attachment including a tool (including 2, 7), wherein said tool is formed as a tiller (col. 1, lines 17-25).
Motosko, Paul, and Lidstone are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Lidstone in order to readily break up soils of substantially all types. (See Lidstone, col. 1, lines 17-25.)

With respect to claim 17, Motosko discloses the handheld lawn maintenance tool wherein said output power from said power generator (of 35) is rotational movement (powers the rotation of 30) that is transferred to said working attachment (including 25, 27, 28) via said adapter (30).

With respect to claim 24, Motosko discloses a handheld lawn maintenance tool comprising:
a power head (35) including a housing, a power source (38) releasably attached to a rear end of said housing, a power generator (of 35, which powers the rotation of 30) positioned within said housing and electrically connected to said power source for generating an output, said housing including a first handle (adjacent 48) positioned between said power source and said power generator, a second handle (42) extending from said housing adjacent a forward end of said housing, a first attachment mechanism (40) positioned longitudinally forward of said second handle, a trigger (48) positioned adjacent to said first handle and operatively connected to said power generator for selectively controlling said output of said power generator, wherein said power generator is positioned between said first and second handles;
a working attachment (including 25, 27, 28) configured to be releasably attached alternately to said first attachment mechanism of said power head and to an adapter (30) configured to be releasably attached to said first attachment mechanism of said power head (col. 5, line 34 - col. 6, line 11), wherein said output of said power generator is transferred to said working attachment,
wherein the adapter (30) is configured to alternately attach to a first working attachment (such as one of 10 and 210) and a second working attachment (such as the other of 10 and 210), wherein the first working attachment is battery-powered (as by 38), wherein the second working attachment is not battery-powered (as by non-battery means set forth in col. 3, lines 33-46), and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment (extension of 30 providing mechanical power and/or movement to attachments).

Motosko does not explicitly disclose said second handle being rotatable in a fore/aft manner relative to the housing. Paul discloses a second handle (including 31) for a handheld maintenance tool (including 7), similar to that as taught by Motosko, said second handle extending from a fixed pivot point (at 12) on a lower portion of the housing of the tool (see Fig. 1), and second handle being rotatable in a fore/aft manner (see Fig. 1) relative to said housing.
Motosko and Paul are analogous because they both disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Motosko with the second handle means as taught by Paul in order to enable different gripping positions for less tiring operation. (See Paul, col. 1.)

Motosko also discloses said working attachment including a tool (including 25, 27, 28) capable of performing lawn maintenance. Neither Motosko nor Paul explicitly discloses said tool being formed as a string trimmer, an edger, a tiller, a chainsaw, a polesaw, or a blower. Lidstone discloses a handheld lawn maintenance tool comprising a power head (6) and a working attachment including a tool (including 2, 7), wherein said tool is formed as a tiller (col. 1, lines 17-25).
Motosko, Paul, and Lidstone are analogous because they all disclose handheld maintenance tools having similar power heads. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the tool means as taught by Lidstone in order to readily break up soils of substantially all types. (See Lidstone, col. 1, lines 17-25.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Motosko in view of Paul as applied to claim 1 above, and further in view of Pearson (US 4,588,335).

With respect to claim 22, neither Motosko nor Paul explicitly discloses said first attachment mechanism including a spring biased release button as set forth in claim 22. Pearson discloses a handheld maintenance tool (including 10), similar to that as taught by Motosko, wherein the first attachment mechanism includes a spring biased release button (21) for disengaging a working attachment from the power head.
Motosko, Paul, and Pearson are analogous because they all disclose handheld maintenance tools having a power source in the form of a handheld drill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the attachment means as taught by Pearson in order to allow quick and easy changing of the working attachment. (See Pearson, col. 1.)

Claims 1-3, 10-19, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over "40V-X EXPAND-IT STRING TRIMMER" of RYOBI Tools (hereinafter referred to as "Ryobi") in view of Cline (US 5,815,928) further in view of Everts et al. (US 5,809,653)

With respect to claim 1, Ryobi discloses a handheld lawn maintenance tool (see Figure A, below) comprising:
a power head having a power source operatively connected to a rear distal end of a housing, said housing including a first handle oriented along and parallel to a longitudinal axis of said power head,
a second handle adjacent to a forward end of said housing,
a control mechanism positioned adjacent to said first handle,
a power generator located within said housing and operatively connected to said power source, and
a first attachment mechanism including a recess for receiving a releasably attachable working attachment or an adapter,
wherein said power generator is positioned between said first handle and said second handle, said power generator generates an output source of power,
wherein the adapter (such as the elongated adapter between the first attachment mechanism and trimmer head) is configured to alternately attach to a first working attachment and a second working attachment (including trimmer head and edger head shown), wherein the first working attachment is battery-powered, wherein the second working attachment is not battery-powered (each capable of being gasoline-powered; additionally the edger is capable of being used unpowered), and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment (extension providing mechanical power and/or movement to attachments).



    PNG
    media_image1.png
    396
    528
    media_image1.png
    Greyscale

Figure A. Annotated picture of Ryobi.


Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Neither Ryobi nor Cline explicitly discloses the first attachment mechanism configured to releasably attach alternately to the working attachment and to an adapter configured to connect to the working attachment. Everts teaches a handheld lawn maintenance tool comprising a power head (including 14, 16) having:
a power source (battery) at a rear end of a housing (14),
a handle (18) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing, and
a first attachment mechanism (including 20) configured to releasably attach alternately to a working attachment (such as 66, 76, 84, 90) and to an adapter (72) configured to connect to the working attachment,
wherein the adapter (72) is configured to alternately attach to a first working attachment and a second working attachment (such as 66, 76, 81, 90).
Ryobi, Cline, and Everts are analogous because they all disclose handheld lawn maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adapter and attachment means as taught by Everts in order to increase the length of the tool. (See Everts, col. 4, lines 16-26.)

With respect to claim 2, Ryobi discloses the power source being removably attachable to said housing (shown detached in the pictures of Ryobi).

With respect to claim 3, Ryobi discloses the power source being a rechargeable battery.

With respect to claim 10, Ryobi discloses a power source that is a connecting mechanism for creating an electrical connection via a power outlet (battery charger shown).

With respect to claim 11, Ryobi discloses said output source of power generated by said power generator being rotational movement (of a trimmer).

With respect to claim 12, Ryobi discloses a handheld lawn maintenance tool (see Figure A, above) comprising:
a power head having a power source releasably attached thereto, said power head including a power generator electrically connected to said power source for generating an output source of power,
a first attachment mechanism operatively connected to said power generator,
a trigger (control mechanism) operatively connected to said power generator for selectively controlling said output source of power from said power generator,
a housing having a first handle and a second handle, wherein said power generator is positioned between said first and second handles, and said second handle being rotatable relative to the power head in a fore/aft manner (via adjustment of the adjacent knob);
an adapter (elongated adapter between the first attachment mechanism and trimmer head) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator; and
a working attachment (including trimmer head) releasably attached to said adapter (shown detached in the pictures of Ryobi), wherein said adapter transfers said output source of power from said power generator to said working attachment,
wherein the adapter (elongated adapter between the first attachment mechanism and trimmer head) is configured to alternately attach to a first working attachment and a second working attachment (including trimmer head and edger head shown), wherein the first working attachment is battery-powered, wherein the second working attachment is not battery-powered (each capable of being gasoline-powered; additionally the edger is capable of being used unpowered), and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment (extension providing mechanical power and/or movement to attachments).

Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) integrally connected to said housing and extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Additionally, it is noted that making parts integral has been held to be an obvious design choice to one of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Neither Ryobi nor Cline explicitly discloses the working attachment configured to be releasably attached alternately to an adapter and to the first attachment mechanism of the power head, wherein said working attachment is configured to receive the output source of power alternately from the power generator directly and transferred via said adapter from said power generator to said working attachment. Everts teaches a handheld lawn maintenance tool comprising:
a power head (including 14, 16, 20) including a power source (carried by 14), a first attachment mechanism (including 20) operatively connected to said power source, and a handle (18);
an adapter (72) configured to be releasably attached to said first attachment mechanism of said power head, said adapter configured to receive output power from said power source; and
a working attachment (such as 66, 76, 84, 90) configured to be releasably attached alternately to said adapter (72) and to said first attachment mechanism (including 20) of said power head, wherein said working attachment is configured to receive said output source of power alternately from said power generator directly and transferred via said adapter from said power source to said working attachment,
wherein the adapter (72) is configured to alternately attach to a first working attachment and a second working attachment (such as 66, 76, 81, 90).
Ryobi, Cline, and Everts are analogous because they all disclose handheld lawn maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adapter and attachment means as taught by Everts in order to increase the length of the tool. (See Everts, col. 4, lines 16-26.)

With respect to claim 13, Ryobi discloses said power source being a rechargeable battery.

With respect to claim 14, Ryobi discloses said power generator producing rotational movement (of a trimmer).

With respect to claim 15, Ryobi discloses said working attachment including a tool (including trimmer head).

With respect to claim 16, Ryobi discloses said tool including a blower, a trimmer, an edger, or a tiller.

With respect to claim 17, Ryobi discloses said output source of power from said power generator being rotational movement (of a trimmer) that is transferred to said working attachment via said adapter.

With respect to claim 18, Everts teaches a boom (extension 72 in addition to the adapter; see col. 4, lines 16-26) having a first end releasably attachable to said adapter (initial or first 72) and an opposing second end attachable to said working attachment (such as 66, 76, 84, 90), said output source of power being transferrable from said adapter to said working tool via said boom. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the boom means as taught by Everts in order to increase the length of the tool. (See Everts, col. 4, lines 16-26.)

With respect to claim 19, Ryobi discloses said first handle being oriented along and parallel to a longitudinal axis of said power head.

With respect to claim 21, Ryobi discloses said second handle being rotatable in a fore/aft manner (via adjustment of the adjacent knob) relative to said longitudinal axis.

With respect to claim 23, Ryobi discloses said first handle being in linear alignment between said power source and said power generator.

With respect to claim 24, Ryobi discloses a handheld lawn maintenance tool (see Figure A, above) comprising:
a power head including a housing, a power source releasably attached to a rear end of said housing, a power generator positioned within said housing and electrically connected to said power source for generating an output, said housing including a first handle positioned between said power source and said power generator, a second handle, a first attachment mechanism positioned longitudinally forward of said second handle, a trigger positioned adjacent to said first handle and operatively connected to said power generator for selectively controlling said output of said power generator, wherein said power generator is positioned between said first and second handles, and said second handle is rotatable in a fore/aft manner (via adjustment of the adjacent knob);
a working attachment being releasably attached to said first attachment mechanism of said power head and to an adapter, wherein said output of said power generator is transferred to said working attachment, and said working attachment being formed as a string trimmer, a blower, an edger, or a tiller,
wherein the adapter (such as the elongated adapter between the first attachment mechanism and trimmer head) is configured to alternately attach to a first working attachment and a second working attachment (including trimmer head and edger head shown), wherein the first working attachment is battery-powered, wherein the second working attachment is not battery-powered (each capable of being gasoline-powered; additionally the edger is capable of being used unpowered), and wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment (extension providing mechanical power and/or movement to attachments).

Ryobi does not explicitly disclose the second handle extending from said housing. Cline discloses a handheld lawn maintenance tool comprising a power head having a power source (including 16) connected to a rear distal end of a housing (including 18, 19), said housing including a first handle oriented along a longitudinal axis of said power head, and a second handle (including 26) extending from a fixed pivot point on a lower portion of said housing adjacent to a forward end of said housing (see Fig. 1).
Ryobi and Cline are analogous because they both disclose handheld lawn maintenance tools having similar power heads and rotating elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tool of Ryobi with the second handle means as taught by Cline in order to improve safety by using more attachment points (at 31 and 36 in Cline) and setting a limited range of rotating (via 30 in Cline).

Neither Ryobi nor Cline explicitly discloses the working attachment configured to be releasably attached alternately to an adapter and to the first attachment mechanism of the power head, wherein said working attachment is configured to receive the output source of power alternately from the power generator directly and transferred via said adapter from said power generator to said working attachment. Everts teaches a handheld lawn maintenance tool comprising:
a power head (including 14, 16, 20) including a power source (carried by 14), a first attachment mechanism (including 20) operatively connected to said power source, and a handle (18);
an adapter (72) configured to be releasably attached to said first attachment mechanism of said power head, said adapter configured to receive output power from said power source; and
a working attachment (such as 66, 76, 84, 90) configured to be releasably attached alternately to said adapter (72) and to said first attachment mechanism (including 20) of said power head, wherein said working attachment is configured to receive said output source of power alternately from said power generator directly and transferred via said adapter from said power source to said working attachment,
wherein the adapter (72) is configured to alternately attach to a first working attachment and a second working attachment (such as 66, 76, 81, 90).
Ryobi, Cline, and Everts are analogous because they all disclose handheld lawn maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the adapter and attachment means as taught by Everts in order to increase the length of the tool. (See Everts, col. 4, lines 16-26.)

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ryobi in view of Cline in view of Everts as applied to claims 1 and 12 above, and further in view of Yamada et al. (US 2013/0075122)

With respect to claims 20 and 22, neither Ryobi, Cline, nor Everts explicitly discloses said first attachment mechanism including a spring biased release button for disengaging said working attachment or said adapter from said power head. Yamada discloses a handheld lawn maintenance tool comprising:
a power head (32) including a power generator for generating an output source power, a first attachment mechanism (including 14) operatively connected to said power generator, a trigger (30) operatively connected to said power generator for selectively controlling said output source of power from said power generator, a first handle (28) and a second handle (26);
an adapter (including 40) releasably attached to said first attachment mechanism of said power head, said adapter receiving said output source of power from said power generator; and
a working attachment (including 20, 22) releasably attached to said adapter, wherein said adapter transfers said output source of power from said power generator to said working attachment; and
wherein the first attachment mechanism includes a spring biased release button (including 70) for disengaging said working attachment or said adapter from said power head.
Ryobi, Cline, Everts, and Yamada are analogous because they all disclose handheld lawn maintenance tools having similar power heads and elongated structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the button means as taught by Yamada in order to quickly switch booms or tools.


Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. Applicant’s amended limitations were examined as best understood.

Applicant argues: "While Motosko discusses that '[t]he power source can be a typical 12 volt or better electric drill, either portable, battery-operated type, or electrical or can be an electric or gas-powered weed trimmer,' it and the other cited art are silent regarding both 'the adapter is configured to alternately attach to a first working attachment and a second working attachment, wherein the first working attachment is battery-powered, wherein the second working attachment is not battery-powered,' and 'wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment.'" (See Remarks of 9/16/2022, labeled pp. 6-7.)
Applicant's argument is unpersuasive because Motosko teaches, as specifically admitted by Applicant, that "[t]he power source can be a typical 12 volt or better electric drill, either portable, battery-operated type, or electrical or can be an electric or gas-powered weed trimmer," and Motosko teaches various attachments (i.e. first and second attachments) that are connectable to said power sources by an adapter. Thus, Motosko teaches the argued claim limitations as set forth in the rejections above. Additionally, it is noted that Applicant's arguments do not address the rejection of claim 24 based on the teachings of Motosko.

Regarding the rejections based on the teachings of Ryobi, Applicant argues: "The cited art is silent regarding both 'the adapter is configured to alternately attach to a first working attachment and a second working attachment, wherein the first working attachment is battery-powered, wherein the second working attachment is not battery-powered,' and 'wherein the adapter comprises an extension member configured to provide power to the first working attachment and to provide movement to the second working attachment.'" (See Remarks of 9/16/2022, labeled p. 8.)
Applicant's argument is unpersuasive because Ryobi is considered to teach the argued limitations as set forth in the rejections above. Ryobi shows attachments comprising a trimmer head and an edger head, each having structure which is capable of being battery-powered or gasoline-powered. Additionally, the edger is capable of being used without power, as is known with old edgers within the art. An extension of the adapter provides mechanical power and/or movement to these attachments. Further, it is noted that Applicant's arguments fail to address the reasoning previously given (see Final Rejection of 6/17/2022, labeled p. 23) in the rejection of claim 6, which set forth features similar to those amended to claims 1, 12, and 24.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/12/4/22